PER CURIAM:
Treating the suggestions for rehearing en banc as petitions for panel rehearing, the petitions for panel rehearing are DENIED. The judges in regular active service of this Court having been polled at the request of one of said judges and a majority of said judges not having voted in favor of it (Federal Rules of Appellate Procedure and Local Rule 35), the suggestions for Rehearing En Banc are DENIED.
Before CLARK, Chief Judge, BROWN, GEE, RUBIN, GARZA, REAVLEY, POL-ITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY and DAVIS, Circuit Judges.*

 Judge Higginbotham recused.